     Case 2:19-cr-00093 Document 46 Filed 08/12/20 Page 1 of 8 PageID #: 217



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                         CRIMINAL ACTION NO. 2:19-00093

CHRISTOPHER SPAULDING

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s motion for

compassionate release.        (ECF No. 42.)     Defendant requests

compassionate release in light of the COVID-19 pandemic.               The

government filed a response opposing defendant’s motion.               (ECF

No. 45.)     For the following reasons, the court DENIES

defendant’s motion for compassionate release.

I.     Background

       Defendant is 48 years old.        He suffers from idiopathic

thrombocytopenic purpura, (ECF No. 42), which is also known as

immune thrombocytopenic purpura and as ITP.            ITP is a “blood

disorder characterized by a decrease in the number of platelets

in the blood.” See Idiopathic Thrombocytopenic Purpura, Johns

Hopkins Medicine: Health (accessed Aug. 12, 2020),

https://www.hopkinsmedicine.org/health/conditions-and-

diseases/idiopathic-thrombocytopenic-purpura.            Platelets are

blood cells that help stop bleeding.           Id.   “A decrease in

platelets can cause easy bruising, bleeding gums, and internal

bleeding.     This disease is caused by an immune reaction against
      Case 2:19-cr-00093 Document 46 Filed 08/12/20 Page 2 of 8 PageID #: 218



one's own platelets.”         Id.   Johns Hopkins Medicine also notes

that ITP is “a fairly common blood disorder.”             Id.

        On August 13, 2019, defendant pled guilty to two felony

counts:      possession with intent to distribute methamphetamine,

in violation of 21 U.S.C. § 841(a)(1), and possession of a

firearm in furtherance of drug trafficking, in violation of 18

U.S.C. § 924(c)(1)(A).         (ECF No. 31.)     On December 19, 2019,

this court sentenced defendant to 78 months of incarceration.

(ECF No. 37.)       As of August 2020, defendant has served under 25%

of his 78-month sentence.

        Defendant is currently incarcerated at FCI Elkton in

Lisbon, Ohio.       FCI Elkton has been the scene of one of the

largest COVID-19 outbreaks in federal prisons, as 981 inmates at

FCI Elkton have tested positive for COVID-19 and 9 inmates have

died from COVID-19.        See COVID-19 Cases, Federal Bureau of

Prisons (updated August 11, 2020),

https://www.bop.gov/coronavirus/.           The Bureau of Prisons (“BOP”)

website currently lists FCI Elkton as having ten current COVID-

19 cases – eight cases among inmates and two among staff.                See

id.

        On April 7, April 12, and April 16, 2020, defendant

petitioned the Warden at FCI Elkton for compassionate release

due to COVID-19.        (ECF No. 42.)     The Warden denied defendant’s

request on April 30, 2020.          (See ECF No. 45.)     Given these

                                        2
      Case 2:19-cr-00093 Document 46 Filed 08/12/20 Page 3 of 8 PageID #: 219



circumstances showing that 30 days have passed since defendant

submitted his request to the Warden, the United States does not

contend that the defendant is barred from petitioning the court

for compassionate release.          (See id.)

II.     Analysis

        The First Step Act empowers criminal defendants to request

that courts grant them compassionate release pursuant to 18

U.S.C § 3582(c).        However, Congress has restricted the power of

courts to modify a term of imprisonment once it has been imposed

except when “extraordinary and compelling reasons warrant such a

reduction” and when “such a reduction is consistent with

applicable policy statements issued by the Sentencing

Commission.”       18 U.S.C. § 3582(c)(1)(A).       Thus, to warrant

compassionate release, defendant must show that:              (1)

extraordinary and compelling reasons warrant a sentence

reduction; (2) he is not a danger to the safety of others or the

community; and (3) the reduction satisfies the sentencing

factors in 18 U.S.C. § 3553(a).           See id.; see also USSG

§§1B1.13(1)(A),(2).        All three factors must be present.

  A. Extraordinary and Compelling Reasons

        Other district courts, in considering whether extraordinary

and compelling reasons for a sentence reduction exist in light

of COVID-19, have considered the age of the prisoner, the

severity and documented history of the defendant’s health

                                        3
      Case 2:19-cr-00093 Document 46 Filed 08/12/20 Page 4 of 8 PageID #: 220



conditions, and the proliferation and status of infections in

the prison facility.        United States v. Brady, 2020 WL 2512100,

at *3 (S.D.N.Y. May 15, 2020) (citing and gathering cases).

Thus, compassionate release motions amid the COVID-19 pandemic

require a “fact-intensive” inquiry.           See United States v.

Shakur, 2020 WL 1911224, at *1 (S.D.N.Y. Apr. 20, 2020).

        Defendant is 35 years old, and thus his age does not place

him at risk for serious complications from COVID-19.               Defendant

states, however, that he suffers from ITP.             The CDC has

enumerated specific medical conditions and comorbidities that

make individuals more susceptible to severe effects from COVID-

19.     See Coronavirus Disease 2019 (COVID-19), People with

Certain Medical Conditions, Ctrs. For Disease Control &

Prevention (updated July 30, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html.              Defendant’s

condition at issue here - ITP - is not listed by the CDC as a

condition that either poses an “increased risk of severe illness

from COVID-19” or “might” pose an increased risk for severe

illness from COVID-19.         See id.

        Further, the American Society of Hematology (“ASH”) states

that “[t]hus far, there does not appear to be an increased

incidence of infection or severe COVID-19 disease in ITP

patients.”      COVID-19 and ITP: Frequently Asked Questions, Am.

                                         4
    Case 2:19-cr-00093 Document 46 Filed 08/12/20 Page 5 of 8 PageID #: 221



Soc. Hematology (updated July 23, 2020),

https://www.hematology.org/covid-19/covid-19-and-itp.             While the

ASH notes that “[s]evere COVID-19 infection is accompanied by a

risk of thrombosis,” it adds that “at this time there is no

evidence that this risk is increased by raising platelet counts

to hemostatic levels or exacerbated by any specific form of ITP

management, even those such as splenectomy and thrombopoietic

(TPO) agents associated with some excess thrombosis in specific

non-COVID settings.”      Id.   Additionally, the Platelet Disorder

Support Association (“PDSA”), 1 states that, “[a]ccording to

several of PDSA’s medical advisors and ITP experts, there is

very little to no added risk for ITP patients being infected by

COVID-19.”    Coronavirus (COVID-19), Platelet Disorder Support

Ass’n (accessed Aug. 12, 2020), https://www.pdsa.org/patients-

caregivers/disease-information/covid-19.html.

      ITP does not create an increased risk of severe illness

from COVID-19.     Therefore, while FCI Elkton may be a place of

(admittedly now diminished) COVID-19 outbreak, the court finds

there are not individualized “extraordinary and compelling

reasons” within the meaning of 18 U.S.C. § 3582(c)(1)(A) to

support a reduced sentence or early release.           See United States




1 PDSA is a leading nonprofit that provides critical medical
information and representation specifically to individuals with
an ITP diagnosis.
                                      5
   Case 2:19-cr-00093 Document 46 Filed 08/12/20 Page 6 of 8 PageID #: 222



v. Gandy, 2020 WL 4592904, at *4 (E.D. Mich. Aug. 11, 2020)

(“[B]ecause Defendant has not alleged that he is at a higher

risk of a dire outcome or death from COVID-19, extraordinary and

compelling circumstances do not justify compassionate release”);

United States v. Harper, 2020 WL 2046381, at *3 (W.D. Va. Apr.

28, 2020) (“In the context of the COVID-19 outbreak, courts have

found extraordinary and compelling reasons for compassionate

release when an inmate shows both a particularized

susceptibility to the disease and a particularized risk of

contracting the disease at his prison facility.”) (emphasis

added).

  B. 18 U.S.C. § 3553(a) Sentencing Factors

     In any event, the sentencing factors under 18 U.S.C. §

3553(a) also do not weigh in favor of reducing defendant’s

sentence.   These factors include (i) “the nature and

circumstances of the offense and the history and characteristics

of the defendant”; (ii) the need for the sentence imposed to

reflect the seriousness of the offense, to promote respect for

the law, and to provide just punishment for the offense; to

adequately deter criminal conduct; to protect the public from

further crimes of the defendant; and to provide the defendant

with needed educational or vocational training, medical care, or

other correctional treatment in the most effective manner; (iii)

“the need to avoid unwarranted sentence disparities among

                                     6
   Case 2:19-cr-00093 Document 46 Filed 08/12/20 Page 7 of 8 PageID #: 223



defendants with similar records who have been found guilty of

similar conduct”; (iv) the sentencing guidelines; and (v) “the

need to provide restitution to any victims of the offense.”             18

U.S.C. § 3553(a).

     Defendant’s crimes were indisputably serious:           he

trafficked methamphetamine and used a weapon in furtherance of

his drug trafficking activity.       (See ECF No. 37.)      And defendant

has served less than 25% of his sentence.          See, e.g., United

States v. Colonna, 2020 WL 2839172, at *4 (S.D. Fla. June 1,

2020) (holding that a modification of defendant’s sentence is

unwarranted in part because defendant had served less than 25%

of the sentence); United States v. Linder, 2020 WL 2793089, at

*4 (W.D. Pa. May 29, 2020) (same); United States v. Singui, 2020

WL 2523114, at *5 (C.D. Cal. May 18, 2020) (same).           Therefore,

granting defendant’s motion for compassionate release would be

inconsistent with the sentencing factors set forth in § 3553(a).

III. Conclusion

     Given defendant’s lack of a medical condition creating an

increased risk of severe illness from COVID-19, the seriousness

of defendant’s offense, and the fact that he has served under

25% of his sentence, the court concludes that release under 18

U.S.C. § 3582(c)(1)(A) is not warranted.         Defendant’s motion for

compassionate release, (ECF No. 42), is DENIED.



                                     7
   Case 2:19-cr-00093 Document 46 Filed 08/12/20 Page 8 of 8 PageID #: 224



     The Clerk is directed to send a copy of this Order to

counsel of record, any unrepresented parties, the Warden at FCI

Elkton in Lisbon, Ohio, and the Probation Office of this court.

    It is SO ORDERED this 12th day of August, 2020.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




                                       8
